Exhibit 10.1


AGREEMENT ON ASSIGNMENT AND COMPENSATION FOR INVENTIONS

 
THIS AGREEMENT, effective July 2, 2008, is by and between The Quigley
Corporation, a corporation of the State of Pennsylvania, having a principal
place of business at Kells Building, 621 Shady Retreat Road, Doylestown,
Pennsylvania 18901-1349, United States of America, (hereinafter "Quigley") and
Dr. Richard Rosenbloom, a citizen of the United States of America, residing at
1416 Tanglewood Drive, North Wales, Pennsylvania, 19454, United States of
America (hereinafter "Dr. Rosenbloom").

 
WHEREAS Dr. Rosenbloom had certain concepts and/or inventions prior to the date
of him becoming an employee of The Quigley Corporation.

 
WHEREAS Quigley desires to obtain entire right, title and interest in and to the
Rosenbloom concepts and/or inventions and to pursue such concepts and/or
inventions through investment and the work of Dr. Rosenbloom, and in and to any
patent applications and patents relating to the subject matter of such concepts
and/or inventions in any and all countries.

 
WHEREAS Dr. Rosenbloom assigned the entire right, title and interest in and to
said concepts and/or inventions, and in and to any patent applications and
patents relating to the subject matter of said inventions in any and all
countries by virtue of executed assignment documents.

 
WHEREAS Quigley agreed to compensate Dr. Rosenbloom for assigning the entire
right, title and interest into Dr. Rosenbloom's concepts and/or inventions made
prior to the date he became an employee of Quigley.

 
WHEREAS Quigley has made a substantial investment of capital, labor and other
resources into the development of the concepts and/or inventions made by Dr.
Rosenbloom while an employee of Quigley, as well as patenting the inventions
during the period of his employment by Quigley.

 
THEREFORE, the parties agree as follows:

 
ARTICLE I - DEFINITIONS

 
1.0
Quigley and Dr. Rosenbloom are hereunder commonly reviewed to as "parties" (in
singular and plural usage, as required by the context.

 
1.1
Terms in this agreement (other than the name of the parties and Article
headings) which are set forth in upper case letters have the meanings
established for such terms in the succeeding paragraphs of this ARTICLE I.

 
1.2
INVENTIONS made by Dr. Rosenbloom prior to or after the date of his employment
by Quigley, which are specifically set forth in Exhibit A hereto.




--------------------------------------------------------------------------------


 

1.3
PATENTS means the patents listed in Exhibit A hereto, as well as any
patent granted on the basis of any patent application listed in Exhibit A
hereto, or which claims priority to any patent application listed in Exhibit A
hereto under the relevant provisions of the Paris Convention, as well as
reexaminations and reissues thereof which may be granted upon said application
and upon any and all continuation or divisional applications for patents for
said inventions, in and for the United States and foreign countries.

 
1.4
ROYALTY-BEARING PRODUCT means any product which embodies one or more of the
INVENTIONS and comes within the scope of any unexpired claim of any of the
PATENTS.

 
1.5
LICENSING COSTS means costs incurred by Quigley to obtain any licenses from
third parties necessary to make, use, sell or offer to sell ROYALTY- BEARING
PRODUCTS.

 
1.6
TITLE DEFENSE COSTS means costs incurred by Quigley to defend its title to the
INVENTIONS, any patent applications for protection of the INVENTIONS, and/or any
PATENTS from any challenge to Quigley's title made by a third party.

 
1.7
NET SALES, according to Generally Accepted Accounting Principles (GAAP), in
respect to ROYALTY-BEARING PRODUCTS sold means amounts actually collected after
deduction of certain items, such as, but is not limited to, regular trade and
quantity discounts, returns and allowances, co-operative incentives,
less LICENSING COSTS and TITLE DEFENSE COSTS.

 
ARTICLE II - REPRESENTATIONS, WARRANTIES AND LIMITATIONS
 
2.1       
Dr. Rosenbloom represents and warrants in respect to the PATENTS that Dr.
Rosenbloom has the legal right to extend the rights granted to Quigley in this
agreement and in the assignment agreements, which agreements are incorporated by
reference, and that Dr. Rosenbloom has not made and will not make any
commitments to others inconsistent with or in derogation of such rights.

 
2.2
Dr. Rosenbloom represents and warrants that Dr. Rosenbloom has not published,
caused to be published, publicly used or disclosed, caused to be publicly used
or disclosed, offered for sale or caused to be offered for sale, any of the
INVENTIONS prior to the date of filing of the first United States patent
application which discloses the respective one of the INVENTIONS.

 
2.3
Dr. Rosenbloom represents and warrants that he is the original, first and
sole inventor of each of the INVENTIONS.

 
2.4
Dr. Rosenbloom represents and warrants that he has disclosed to Quigley
all information in his possession pertaining to the INVENTIONS which may
be necessary or useful for the preparation and filing of patent applications for
the protection of such INVENTIONS, which may be required for the patent
applicant to satisfy its duty of disclosure to any of the patent offices in
which a patent application for protection of any of said INVENTIONS is filed,
and which may be required to determine ownership of said INVENTIONS under the
applicable law.




--------------------------------------------------------------------------------


 
2.5
Dr. Rosenbloom represents and warrants that he has been advised of his right
to have this agreement reviewed by independent counsel of his own choosing
and that he has, in fact, had this agreement reviewed by independent counsel or
has freely chosen to waive this right.

 
2.6
Dr. Rosenbloom represents and warrants that he has not relied on
any representations made by counsel for Quigley in entering into this agreement.
   
2.7
Nothing in this agreement shall be construed as:       (a)  A requirement that
either party shall file any patent application(s), secure any patent(s), or
maintain any patent(s) in force,       (b)  An obligation to bring or prosecute
actions or suits against third parties for infringement of any patent, or      
(c)  Granting by implication, estoppel or otherwise, any licenses or rights
under any patents other than PATENTS.

 
ARTICLE III - FILING AND PROSECUTION OF APPLICATIONS
 
3.1
Dr. Rosenbloom shall, from time to time, on request, supply such
additional information as may be necessary or desirable to facilitate
prosecution of patent applications for the protection of the INVENTIONS.

 
3.2
Dr. Rosenbloom shall, each time a request is made and without undue
delay, execute and deliver such papers as may be necessary or desirable to
perfect the title to the INVENTIONS, and any patent applications or PATENTS to
Quigley, its successors, assigns, nominees or legal representatives.

 
3.3
Dr. Rosenbloom shall testify in any legal proceedings, sign all lawful
papers, execute all disclaimers and divisional, continuing, reissue and
foreign applications, make all rightful oaths, and generally do everything
possible to aid Quigley, its successors, assigns, nominees or legal
representatives, to obtain and enforce, for its or their own benefit, proper
patent protection for the INVENTIONS in any and all countries.
   
3.4
Quigley will accept financial responsibility for:

 

--------------------------------------------------------------------------------


 
(a)   
Preparation, by a patent lawyer in independent practice who shall be nominated
by Quigley, of a patent application or applications on patentable aspects of the
INVENTIONS,

(b)   
Filing, upon execution by Dr. Rosenbloom, of such patent application
or applications, and
(c)   
Prosecution by such nominated lawyer of the application or applications.

            
3.5
Quigley may, at any time, decide not to file a patent application, decide not to
further prosecute a patent application, or decide not to maintain a patent, at
its own discretion.

 
ARTICLE IV - ASSIGNMENT OF RIGHTS

 
4.1
Dr. Rosenbloom shall assign all right, title and interest in and to
said INVENTIONS, and in and to any patent applications for protection of
said INVENTIONS, including the right to claim priority to the patent
applications in any foreign patent application entitled to claim such priority
under national law, international conventions, treaties or otherwise, and any
and all continuations, divisions, and renewals of, and substitutes for, said
applications, and in, to and under any and all patents which may be granted on
or as a result of said patent applications in any and all countries, and any
reissue or reissues, or extension or extensions of said patents, and authorize
Quigley to file in Dr. Rosenbloom's name, applications for patents in all
countries, the same to be held and enjoyed by Quigley, its successors, assigns,
nominees or legal representatives, to the full end of the term or terms for
which said patents, respectively, may be granted, reissued or extended, as fully
and entirely as the same would have been held and enjoyed by me had this
assignment, sale and transfer not been made.

 
4.2
Quigley shall have the right to bring suit in its own name, or, if required by
law, jointly with Dr. Rosenbloom, at its own expense and on its own behalf,
for infringement of the PATENTS. In any such suit, Quigley shall have the right
to enjoin for infringement and to collect for its use, damages, profits, and
awards of whatever nature recoverable for such infringement, and to settle any
claim or suit for infringement of the PATENTS by granting the infringing party a
license under one or more of the PATENTS. Quigley shall pay to Dr. Rosenbloom
five percent (5%) of the excess of any recoveries over expenses in such suits.

 
ARTICLE V - COMPENSATION AND REPORTS

 
5.1
In consideration of, and as full compensation for, the covenants made in
this agreement, Quigley shall pay to Dr. Rosenbloom compensation in the amount
of five percent (5%) of NET SALES, of ROYALTY-BEARING PRODUCTS.

 
5.2
Quigley shall pay compensation to Dr. Rosenbloom biannually, and shall
have thirty (30) days from the end of each six-month compensation period to pay
the compensation to Dr. Rosenbloom and provide the report specified in paragraph
5.4 of this agreement. As long as Dr. Rosenbloom is an employee of The Quigley
Corporation, The Quigley Corporation shall withhold all applicable and
appropriate federal, state and local taxes.

 

--------------------------------------------------------------------------------



 
5.3
Quigley shall pay to Dr. Rosenbloom five percent (5%) of any
Royalty-Bearing License other than a license to a joint venture or a
partnership. Quigley shall have the sole discretion to determine the terms of
the license. If a Royalty-Bearing License is sold by The Quigley Corporation and
consideration paid to Dr. Rosenbloom under this paragraph, there shall be no
further obligation to pay royalties under Article V.

 
5.4
Quigley shall provide a report to Dr. Rosenbloom, along with the
compensation set forth in paragraph 5.1 above, which includes sufficient
information to verify the correctness of the amount of compensation provided to
Dr. Rosenbloom for the previous six-month period.

 
5.5
Dr. Rosenbloom shall have the right at his expense to audit annually the
books and records relating to the computation of this consideration paid to him
under this article.

 
ARTICLE VI - TRANSFER OF RIGHTS AND OBLIGATIONS
 
6.1
The rights and obligations of Quigley under this agreement shall pass to
any assigns for the benefit of creditors of Quigley, and to any receiver of
Quigley's assets, or to any person or corporation succeeding to Quigley's entire
business as a result of sale, consolidation, reorganization or otherwise,
provided such assignee, receiver, person or legal entity shall, without delay,
accept in writing the provisions of this agreement, and agree in all respects to
be bound thereby in the place and stead of Quigley.

 
6.2
Quigley may assign the rights and obligations to any person or legal
entity, provided such assignee, receiver, person or legal entity shall, without
delay, accept in writing the provisions of this agreement, and agree in all
respects to be bound thereby in the place and stead of Quigley.

 
ARTICLE VII - TERM AND TERMINATION

 
7.1
This agreement may only be terminated in the event of a material breach by
either party in the due observance or performance of any covenant, condition
or limitation of this agreement, but only if such material breach has not
been remedied within thirty (30) days after receipt from the non-breaching party
of written notice of such material breach.

 
7.2
If, in any proceeding in which the validity, infringement, ownership or priority
of invention of any claim of any PATENT is in issue, a judgment or decree
is entered which becomes not further renewable through the exhaustion of all




--------------------------------------------------------------------------------


 

permissible applications for rehearing or review by a superior tribunal, or
through the expiration of the time permitted for such applications (hereinafter
referred to as "an irrevocable judgment"), the construction placed upon any such
claim by such irrevocable judgment shall thereafter be followed, not only as to
such claims but as to all claims to which such construction applies, with
respect to acts occurring thereafter, and, if such irrevocable judgment holds
any claim invalid or is adverse to the patent as to inventorship or ownership,
Quigley shall be relieved from including in its reports, products sold covered
only by such claim or by any broader claim to which such irrevocable judgment is
applicable, and from the performance of those other acts which may be required
by this agreement only because of any such claim: provided however, that if
there are two or more conflicting irrevocable judgments with respect to the same
claim, the decision of the higher tribunal shall be followed thereafter, but if
the tribunals be of equal dignity, the decision more favorable to the claim
shall be followed until the less favorable decision has been followed by the
irrevocable judgment of a tribunal of at least equal dignity. In the event of
conflicting irrevocable judgments by the same court, the latest judgment shall
control.

 
ARTICLE VIII - NOTICES, APPLICABLE LAW, ARBITRATION

 
8.1
Any notice, report or payment provided for in this agreement shall be
deemed sufficiently given when sent by certified or registered mail address to
the party for whom intended at the address given at the outset of this agreement
or at such changed address as the party shall have specified by written notice.

 
8.2
This agreement shall be construed, interpreted, and applied in accordance with
the laws of the Commonwealth of Pennsylvania.

 
8.3
Any controversy or claim arising under or related to this agreement shall
be settled by arbitration in accordance with the applicable arbitration rules of
the American Arbitration Association before a single arbitrator selected in
accordance with those rules, and judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.

 
ARTICLE IX - INTEGRATION

 
9.1 
This instrument, and the Exhibit A hereto, contain the entire agreement between
the parties and supersedes all preexisting oral agreements and any other written
agreements, other than Assignment Agreements, respecting the subject matter of
this agreement Any representation, promise, or condition in connection with such
subject matter which is not incorporated in this agreement shall not be binding
upon either party. No modification, renewal, extension, waiver, or termination
shall be binding upon the party against whom the enforcement of such
modification, renewal, extension, waiver or termination is sought, unless made
in writing and signed on behalf of such party.

 
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties intending to be legally bound hereby has
caused this agreement to be executed and duly sealed in duplicate originals.
 
The Quigley Corporation
                    By /s/ Guy J. Quigley       /s/ Richard Rosenbloom   Guy J.
Quigley, President         Dr. Richard Rosenbloom        
 
           
Attest:
                      /s/ Charles Phillips  
 
     
Charles Phillips, Secretary
       


 

 

--------------------------------------------------------------------------------


 
QUIG REF.
MATTER NO.
TITLE
SERIAL NO.
FILE DATE
PATENT NO.
ISSUE DATE
STATUS
EXPIRATION
QR-333
QUIG-1001US
METHOD AND COMPOSITION FOR THE TOPICAL TREATMENT OF DIABETIC NEUROPATHY
09/740,811
12/21/2000
6,555,573
4/29/2003
ISSUED
3/27/2021
QR-333
QUIG-1001USDIV1
METHOD AND COMPOSITION FOR THE TOPICAL TREATMENT OF DIABETIC NEUROPATHY
10/369,025
2 /19/2003
   
PUBLISHED
12/21/2020
QR-333
QUIG-1001AU
METHOD AND COMPOSITION FOR THE TOPICAL TREATMENT OF DIABETIC NEUROPATHY
2002231095
12/19/2001
2002231095
11/24/2005
ISSUED
12/19/2021
QR-333
QUIG-1001CA
METHOD AND COMPOSITION FOR THE TOPICAL TREATMENT OF DIABETIC NEUROPATHY
2,431,079
12/19/2001
   
PENDING
12/19/2021
QR-333
QUIG-1001EP
METHOD AND COMPOSITION FOR THE TOPICAL TREATMENT OF DIABETIC NEUROPATHY
01991367.2
12/19/2001
   
PUBLISHED
12/19/2021
QR-333
QUIG-1001IL
METHOD AND COMPOSITION FOR THE TOPICAL TREATMENT OF DIABETIC NEUROPATHY
156549
12/19/2001
   
PENDING
12/19/2021
QR-333
QUIG-1001IN
METHOD AND COMPOSITION FOR THE TOPICAL TREATMENT OF DIABETIC NEUROPATHY
00870/DELNP/2003
12/19/2001
   
PENDING
12/19/2021
QR-333
QUIG-1001JP
METHOD AND COMPOSITION FOR THE TOPICAL TREATMENT OF DIABETIC NEUROPATHY
2002-550919
12/19/2001
   
PENDING
12/19/2021
QR-333
QUIG-1001MX
METHOD AND COMPOSITION FOR THE TOPICAL TREATMENT OF DIABETIC NEUROPATHY
PA/A/2003/005672
12/19/2001
236311
4/28/2006
ISSUED
12/19/2021
QR-333
QUIG-1001NZ
METHOD AND COMPOSITION FOR THE TOPICAL TREATMENT OF DIABETIC NEUROPATHY
526041
12/19/2001
526041
5/12/2005
ISSUED
12/19/2021
QR-333
QUIG-1001ZA
METHOD AND COMPOSITION FOR THE TOPICAL TREATMENT OF DIABETIC NEUROPATHY
2003/4247
12/19/2001
2003/4247
7/28/2004
ISSUED
12/19/2021
                 
QR-333
QUIG-1011US
METHODS FOR THE TREATMENT OF PERIPHERAL NEURAL AND VASCULAR AILMENTS
10/288,825
11/6 /2002
7,083,813
8/1/2006
ISSUED
8/4/2023
QR-333
QUIG-1011USDIV1
METHODS FOR THE TREATMENT OF PERIPHERAL NEURAL AND VASCULAR AILMENTS
11/165,151
6 /23/2005
   
PUBLISHED
11/6/2022
QR-333
QUIG-1011AU
METHODS FOR THE TREATMENT OF PERIPHERAL NEURAL AND VASCULAR AILMENTS
2002352501
11/6 /2002
2002352501
 
ISSUED
11/6/2022
QR-333
QUIG-1011CA
METHODS FOR THE TREATMENT OF PERIPHERAL NEURAL AND VASCULAR AILMENTS
2,470,603
11/6 /2002
   
PENDING
11/6/2022
QR-333
QUIG-1011EP
METHODS FOR THE TREATMENT OF PERIPHERAL NEURAL AND VASCULAR AILMENTS
02789474.0
11/6 /2002
   
PUBLISHED
11/6/2022
QR-333
QUIG-1011IL
METHODS FOR THE TREATMENT OF PERIPHERAL NEURAL AND VASCULAR AILMENTS
162505
11/6 /2002
   
PENDING
11/6/2022
QR-333
QUIG-1011IN
METHODS FOR THE TREATMENT OF PERIPHERAL NEURAL AND VASCULAR AILMENTS
1683/DELNP/2004
11/6 /2002
   
PENDING
11/6/2022

 
 

--------------------------------------------------------------------------------


 
QUIG REF.
MATTER NO.
TITLE
SERIAL NO.
FILE DATE
PATENT NO.
ISSUE DATE
STATUS
EXPIRATION

QR-333
QUIG-1011JP
METHODS FOR THE TREATMENT OF PERIPHERAL NEURAL AND VASCULAR AILMENTS
2003-554096
11/6 /2002
   
PUBLISHED
11/6/2022
QR-333
QUIG-1011MX
METHODS FOR THE TREATMENT OF PERIPHERAL NEURAL AND VASCULAR AILMENTS
PA/A/2004/006039
11/6 /2002
   
PENDING
11/6/2022
QR-333
QUIG-1011NZ
METHODS FOR THE TREATMENT OF PERIPHERAL NEURAL AND VASCULAR AILMENTS
533439
11/6 /2002
533439
10/12/2006
ISSUED
11/6/2022
QR-333
QUIG-1011TW
METHODS FOR THE TREATMENT OF PERIPHERAL NEURAL AND VASCULAR AILMENTS
93102875
11/6 /2002
   
PUBLISHED
11/6/2022
QR-333
QUIG-1011ZA
METHODS FOR THE TREATMENT OF PERIPHERAL NEURAL AND VASCULAR AILMENTS
2004/4614
11/6 /2002
2004/4614
10/28/2005
ISSUED
11/6/2022
                 
QR-334
QUIG-1007US
MEDICAL COMPOSITION AND METHOD OF USING IT
09/923,090
8 /6 /2001
6,592,896
7/15/2003
ISSUED
8/6/2021
QR-334
QUIG-1007USCIP
NUTRITIONAL SUPPLEMENTS AND METHODS OF USING IT
10/122,991
4 /15/2002
6,596,313
7/22/2003
ISSUED
8/6/2021
QR-334
QUIG-1007AU
NUTRITIONAL SUPPLEMENTS AND METHODS OF USING IT
2002332464
8 /6 /2002
2002332464
2/22/2007
ISSUED
8/6/2022
QR-334
QUIG-1007CA
NUTRITIONAL SUPPLEMENT AND METHODS OF USING IT
2,455,391
8 /6 /2002
   
PENDING
8/6/2022
QR-334
QUIG-1007CN
NUTRITIONAL SUPPLEMENTS AND METHODS OF USING SAME
02814148.2
8 /6 /2002
   
PENDING
8/6/2022
QR-334
QUIG-1007IN
NUTRITIONAL SUPPLEMENT AND METHODS OF USING IT
0004/MUMNP/2004
8 /6 /2002
   
PENDING
8/6/2022
QR-334
QUIG-1007JP
NUTRITIONAL SUPPLEMENT AND METHODS OF USING IT
2003-518442
8 /6 /2002
   
PENDING
8/6/2022
QR-334
QUIG-1007IL
NUTRITIONAL SUPPLEMENTS AND METHODS OF USING SAME
159357
8 /6 /2002
159357
11/21/2006
ISSUED
8/6/2022
QR-334
QUIG-1007NZ
NUTRITIONAL SUPPLEMENT AND METHODS OF USING IT
530187
8 /6 /2002
   
PUBLISHED
8/6/2022
QR-334
QUIG-1007KR
NUTRITIONAL SUPPLEMENT AND METHODS OF USING IT
10-2004-7001862
8 /6 /2002
   
PENDING
8/6/2022
QR-334
QUIG-1007ZA
NUTRITIONAL SUPPLEMENT AND METHODS OF USING IT
2003/9802
8 /6 /2002
2003/9802
7/28/2004
ISSUED
8/6/2022
                 
QR-335
QUIG-1006US
COMPOSITION AND METHOD FOR REDUCING RADIATION DERMATITIS
09/993,003
11/6/2001
6,753,325
6/22/2004
ISSUED
11/6/2021

 
 

--------------------------------------------------------------------------------


 
QUIG REF.
MATTER NO.
TITLE
SERIAL NO.
FILE DATE
PATENT NO.
ISSUE DATE
STATUS
EXPIRATION

QR-335
QUIG-06USCIP4
TOPICAL COMPOSITIONS AND METHODS FOR TREATMENT OF ADVERSE EFFECTS OF IONIZING
RADIATION
10/288,761
11/6/2002
   
PUBLISHED
11/6/2021
QR-335
QUIG-1006AU2
TOPICAL COMPOSITIONS AND METHODS FOR TREATMENT OF ADVERSE EFFECTS OF IONIZING
RADIATION
2002365155
11/6/2002
   
PENDING
11/6/2022
QR-335
QUIG-1006CA2
TOPICAL COMPOSITIONS AND METHODS FOR TREATMENT OF ADVERSE EFFECTS OF IONIZING
RADIATION
2,465,888
11/6/2002
   
PENDING
11/6/2022
QR-335
QUIG-1006CN2
TOPICAL COMPOSITIONS AND METHODS FOR TREATMENT OF ADVERSE EFFECTS OF IONIZING
RADIATION
02826541.6
11/6/2002
   
PUBLISHED
11/6/2022
QR-335
QUIG-1006EP2
TOPICAL COMPOSITIONS AND METHODS FOR TREATMENT OF ADVERSE EFFECTS OF IONIZING
RADIATION
02803307.4
11/6/2002
   
PUBLISHED
11/6/2022
QR-335
QUIG-1006HK2
TOPICAL COMPOSITIONS AND METHODS FOR TREATMENT OF ADVERSE EFFECTS OF IONIZING
RADIATION
05111253.4
12/8/2005
   
PUBLISHED
12/8/2025
QR-335
QUIG-1006IL2
TOPICAL COMPOSITIONS AND METHODS FOR TREATMENT OF ADVERSE EFFECTS OF IONIZING
RADIATION
161775
11/6/2002
   
PENDING
11/6/2022
QR-335
QUIG-1006IN2
TOPICAL COMPOSITIONS AND METHODS FOR TREATMENT OF ADVERSE EFFECTS OF IONIZING
RADIATION
01160/DELNP/2004
11/6/2002
   
PENDING
11/6/2022
QR-335
QUIG-1006JP2
TOPICAL COMPOSITIONS AND METHODS FOR TREATMENT OF ADVERSE EFFECTS OF IONIZING
RADIATION
2003-552220
11/6/2002
   
PUBLISHED
11/6/2022
QR-335
QUIG-1006MX2
TOPICAL COMPOSITIONS AND METHODS FOR TREATMENT OF ADVERSE EFFECTS OF IONIZING
RADIATION
PA/A/2004/004377
11/6/2002
   
PUBLISHED
11/6/2022
QR-335
QUIG-1006NZ2
TOPICAL COMPOSITIONS AND METHODS FOR TREATMENT OF ADVERSE EFFECTS OF IONIZING
RADIATION
532775
11/6/2002
   
PUBLISHED
11/6/2022
QR-335
QUIG-1006ZA2
TOPICAL COMPOSITIONS AND METHODS FOR TREATMENT OF ADVERSE EFFECTS OF IONIZING
RADIATION
2004/3365
11/6/2002
2004/3365
5/31/2006
ISSUED
11/6/2022
                 
QR-336
QUIG-1006USCIP
COMPOSITION FOR RADIATION DERMATITIS AND EXPOSURE
10/045,790
1/14/2002
   
PUBLISHED
 
QR-336
QUIG-1006AU
NUTRITIONAL SUPPLEMENTS AND METHODS FOR PREVENTION, REDUCTION AND TREATMENT OF
RADIATION INJURY
2002309615
5/1/2002
   
PENDING
5 /1 /2022

 
 
 

--------------------------------------------------------------------------------


 
QUIG REF.
MATTER NO.
TITLE
SERIAL NO.
FILE DATE
PATENT NO.
ISSUE DATE
STATUS
EXPIRATION

QR-336
QUIG-1006CA
NUTRITIONAL SUPPLEMENTS AND METHODS FOR PREVENTION, REDUCTION AND TREATMENT OF
RADIATION INJURY
2,465,945
5/1/2002
   
PENDING
5 /1 /2022
QR-336
QUIG-1006CN
NUTRITIONAL SUPPLEMENTS AND METHODS FOR PREVENTION, REDUCTION AND TREATMENT OF
RADIATION INJURY
02822057.9
5 /1 /2002
   
PUBLISHED
5 /1 /2022
QR-336
QUIG-1006EP
NUTRITIONAL SUPPLEMENTS AND METHODS FOR PREVENTION, REDUCTION AND TREATMENT OF
RADIATION INJURY
02736624.4
5 /1 /2002
   
PUBLISHED
5 /1 /2022
QR-336
QUIG-1006IL
NUTRITIONAL SUPPLEMENTS AND METHODS FOR PREVENTION, REDUCTION AND TREATMENT OF
RADIATION INJURY
161774
5 /1 /2002
   
PENDING
5 /1 /2022
QR-336
QUIG-1006IN
NUTRITIONAL SUPPLEMENTS AND METHODS FOR PREVENTION, REDUCTION AND TREATMENT OF
RADIATION INJURY
01165/DELNP/2004
5 /1 /2002
   
PENDING
5 /1 /2022
QR-336
QUIG-1006JP
NUTRITIONAL SUPPLEMENTS AND METHODS FOR PREVENTION, REDUCTION AND TREATMENT OF
RADIATION INJURY
2003-541744
5 /1 /2002
   
PUBLISHED
5 /1 /2022
QR-336
QUIG-1006MX
NUTRITIONAL SUPPLEMENTS AND METHODS FOR PREVENTION, REDUCTION AND TREATMENT OF
RADIATION INJURY
PA/A/2004/004376
5 /1 /2002
   
PUBLISHED
5 /1 /2022
QR-336
QUIG-1006NZ
NUTRITIONAL SUPPLEMENTS AND METHODS FOR PREVENTION, REDUCTION AND TREATMENT OF
RADIATION INJURY
532774
5 /1 /2002
   
PENDING
5 /1 /2022
QR-336
QUIG-1006ZA
NUTRITIONAL SUPPLEMENTS AND METHODS FOR PREVENTION, REDUCTION AND TREATMENT OF
RADIATION INJURY
2004/3364
5 /1 /2002
   
PENDING
5 /1 /2022
                 
QR-433
QUIG-07USDIV2
COMPOSITIONS AND METHODS FOR TREATMENT OF RHINOVIRUS
11/553,656
10/27/2006
   
PENDING
8 /6 /2021
                 
QR-434
QUIG-07USCON4
COMPOSITIONS AND METHODS FOR TREATMENT OF HERPES
11/371,974
3 /9 /2006
7,175,987
2 /13/2007
ISSUED
11/5 /2021
                 
QR-435
QUIG-07USCIP2
ANTI-MICROBIAL COMPOSITIONS AND METHODS OF USING SAME
10/359,889
2 /6 /2003
   
PUBLISHED
8 /6 /2021
                 
QR-440
QUIG-07USDIV1
NUTRITIONAL SUPPLEMENTS AND METHODS OF USING SAME
10/421,276
4 /23/2003
6,827,945
12/7 /2004
ISSUED
8 /6 /2021
                 

 
 

--------------------------------------------------------------------------------


 
QUIG REF.
MATTER NO.
TITLE
SERIAL NO.
FILE DATE
PATENT NO.
ISSUE DATE
STATUS
EXPIRATION

QR-433-437
QR-439
QR-441-441(a)
QR-444
QR-446
QUIG-7USCIP3
COMPOSITIONS AND METHODS FOR REDUCING THE TRANSMISSIVITY OF ILLNESSES
11/012,764
12/14/2004
7,166,435
1 /23/2007
ISSUED
11/5 /2021
QR-433-437
QR-439
QR-441-441(a)
QR-444
QR-446
QUIG-1007AU2
ANTI-MICROBIAL METHODS AND COMPOSITIONS
2003256736
7 /24/2003
   
PENDING
7 /24/2023
QR-433-437
QR-439
QR-441-441(a)
QR-444
QR-446
QUIG-1007CA2
ANTI-MICROBIAL METHODS AND COMPOSITIONS
2,495,447
7 /24/2003
   
PENDING
7 /24/2023
QR-433-437
QR-439
QR-441-441(a)
QR-444
QR-446
QUIG-1007CN2
ANTI-MICROBIAL METHODS AND COMPOSITIONS
03818966.6
7 /24/2003
   
PUBLISHED
7 /24/2023
QR-433-437
QR-439
QR-441-441(a)
QR-444
QR-446
QUIG-1007EP2
ANTI-MICROBIAL METHODS AND COMPOSITIONS
03766897.7
7 /24/2003
   
PUBLISHED
7 /24/2023
QR-433-437
QR-439
QR-441-441(a)
QR-444
QR-446
QUIG-1007HK2
ANTI-MICROBIAL METHODS AND COMPOSITIONS
05112150.6
12/29/2005
   
PUBLISHED
12/29/2025
QR-433-437
QR-439
QR-441-441(a)
QR-444
QR-446
QUIG-1007IL2
ANTI-MICROBIAL METHODS AND COMPOSITIONS
166608
7 /24/2003
   
PENDING
7 /24/2023
QR-433-437
QR-439
QR-441-441(a)
QR-444
QR-446
QUIG-1007IN2
ANTI-MICROBIAL METHODS AND COMPOSITIONS
258/DELNP/2005
7 /24/2003
   
PENDING
7 /24/2023
QR-433-437
QR-439
QR-441-441(a)
QR-444
QR-446
QUIG-1007JP2
ANTI-MICROBIAL METHODS AND COMPOSITIONS
2004-526143
7 /24/2003
   
PENDING
7 /24/2023

 
 

--------------------------------------------------------------------------------


 
QUIG REF.
MATTER NO.
TITLE
SERIAL NO.
FILE DATE
PATENT NO.
ISSUE DATE
STATUS
EXPIRATION

QR-433-437
QR-439
QR-441-441(a)
QR-444
QR-446
QUIG-1007KR2
ANTI-MICROBIAL METHODS AND COMPOSITIONS
2005-7002080
7 /24/2003
   
PENDING
7 /24/2023
QR-433-437
QR-439
QR-441-441(a)
QR-444
QR-446
QUIG-1007MX2
ANTI-MICROBIAL METHODS AND COMPOSITIONS
PA/A/2005/001051
7 /24/2003
   
PENDING
7 /24/2023
QR-433-437
QR-439
QR-441-441(a)
QR-444
QR-446
QUIG-1007NZ2
ANTI-MICROBIAL METHODS AND COMPOSITIONS
537821
7 /24/2003
   
PENDING
7 /24/2023
QR-433-437
QR-439
QR-441-441(a)
QR-444
QR-446
QUIG-07WO3
COMPOSITIONS AND METHODS FOR REDUCING THE TRANSMISSIVITY OF ILLNESSES
PCT/US2005/045218
12/14/2005
   
PUBLISHED
 
QR-433-437
QR-439
QR-441-441(a)
QR-444
QR-446
QUIG-1007ZA2
ANTI-MICROBIAL METHODS AND COMPOSITIONS
2005/0517
7 /24/2003
2005/0517
12/28/2005
ISSUED
7 /24/2023

 